Taylor, Judge,
gave hr.s opinion. The objection to this verdict is that the-husnaud should have sued alone* The detainer-commenced before the marriage. Notwithstanding the great number of authorities which are rdied upon in support of the motion, I am of opinion, clearly, that the husband could not sue alone. It is true that he is barred by the act of limitations if he fould. In order however that the opinion of another judge may bs obtained I will grant a new trial*
New trial granted.
See' the stote to the case of ths administrators of Neale ttót Haddock-.